Contrary to the mother’s contention, the Family Court properly found that she permanently neglected the subject children. The petitioner established by clear and convincing evidence that it made diligent efforts to assist the mother in maintaining contact with the children and planning for their future (see Matter of Star Leslie W., 63 NY2d 136, 142 [1984]; Matter of Sheila G., 61 NY2d 368, 373 [1984]). These efforts included repeated referrals of the mother to drug treatment and mental health programs, the monitoring of her progress in these programs, repeated advice to the mother that she must attend and complete certain drug treatment and mental health *682programs, submit to random drug screening, and undergo a mental health evaluation, and the scheduling of regular visits between the mother and the children (see Matter of Kyshawn F. [Nellie M.-F.], 95 AD3d 883 [2012]; Matter of Darrnell G. [Robin Denise H.], 88 AD3d 789 [2011]; cf. Matter of Harlem Dowling-Westside Ctr. for Children & Family Servs., 245 AD2d 449, 450 [1997]).
Despite these efforts, the mother failed to plan for the children’s future (see Matter of Jamie M., 63 NY2d 388, 393 [1984]; Matter of Orlando F., 40 NY2d 103, 110 [1976]; Matter of Kyshawn F. [Nellie M.-F.], 95 AD3d 883 [2012]; Matter of Malen Sansa V. [Nancy J.], 70 AD3d 707, 708 [2010]; Matter of Fatima G., 64 AD3d 652, 653 [2009]; Matter of Noelia T., 61 AD3d 983, 984 [2009]; Matter of Rosanette O., 291 AD2d 237 [2002]). Furthermore, the Family Court properly determined that it was in the best interests of the subject children to terminate the mother’s parental rights (see Matter of Star Leslie W., 63 NY2d at 147; Matter of Kyshawn F. [Nellie M.-F.], 95 AD3d 883 [2012]; Matter ofMalen Sansa V. [Nancy J.], 70 AD3d at 708; cf. Matter of Renelle S., 288 AD2d 229, 230 [2001]). Dillon, J.P., Belen, Austin and Sgroi, JJ., concur.